In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from (1) a fact-finding order of the Family Court, Kings County (Ambrosio, J.), dated January 31, 2012, which, after a hearing, found that he sexually abused the subject child, and (2) an order of disposition of the same court (Gruebel, J.), dated May 14, 2012, which, upon the fact-finding order dated January 31, 2012, and after a dispositional hearing, inter alia, released the subject child to the custody of the mother.
*667Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as the fact-finding order was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
“At a fact-finding hearing in a child protective proceeding pursuant to Family Court Act article 10, the petitioner has the burden of establishing, by a preponderance of the evidence, that the subject child has been abused or neglected” (Matter of Amber C. [Miguel C.], 104 AD3d 845, 846 [2013]; see Family Ct Act § 1046 [b] [i]; Matter of Adelia V. [Braun], 91 AD3d 659, 661 [2012]). The Family Court’s assessment of the credibility of witnesses is entitled to considerable deference (see Matter of Irene O., 38 NY2d 776, 777 [1975]; Matter of Joseph O'D. [Denise O’D.], 102 AD3d 874, 875 [2013], lv denied 20 NY3d 863 [2013]; Matter of Yanni D. [Hope J.], 95 AD3d 1313 [2012]; Matter of Sadiq H. [Karl H.], 81 AD3d 647 [2011]). Here, contrary to the father’s contention, the evidence adduced at the fact-finding hearing, including the sworn testimony of the child, was sufficient to prove, by a preponderance of the evidence, that he sexually abused the subject child (see Family Ct Act §§ 1012 [e] [iii]; 1046 [b] [i]; Penal Law §§ 130.52, 130.55, 130.60; Matter of Karen Patricia G., 44 AD3d 658, 660 [2007]; Matter of Latifah C., 34 AD3d 798, 799 [2006]). Eng, P.J., Rivera, Hall and Lott, JJ., concur.